Swan, Associate Justice,
concurring. Appellant alleges several tort claims against Appellees for injuries she sustained because of the use of the chemical, Red Hot Solvent, in proximity to her home and further alleges a claim based upon Appellees’ use, labeling and distribution of the same chemical. The trial court concluded that some of Appellant’s claims were preempted by federal law. I conclude that other claims were not preempted because Appellant asserted several tort claims based on state law, such as negligence and product liability. I would reverse in part the trial court’s order and remand the case for further proceedings consistent with this concurring Opinion.
One Appellee sought dismissal of Appellant’s claim because it was time-barred under the statute of limitations for tort suits. I would affirm the trial court’s dismissal of Appellant’s claim based upon the applicable two-year statute of limitations.
I. FACTS AND PROCEDURAL HISTORY
Edna Iris Santiago (“Santiago”) is a resident of Williams Delight, a housing community on St. Croix that is owned and operated by the Virgin Islands Housing Authority (“VIHA”). (J.A. Vol. I at 113, 279.) Beginning in September 2001, Santiago experienced periodic problems with the community’s sewage system which caused waste to permeate into her residence. {Id. at 114-15, 285.) Therefore, Santiago contacted VIHA’s management, which dispatched its employees to Williams Delight to rectify the sewage problem. {Id. at 114.) However, unbeknownst to Santiago, in the early morning hours of October 22, 2001, sewage again seeped into her residence. {Id.) The same morning Santiago awoke and proceeded to her bathroom in the dark. {Id. at 115.) Unaware the seepage had entered her bathroom, Santiago slipped on the seepage of waste and fell. {Id. at 114-15.) She immediately began to scream. {Id.) Santiago’s male friend heard her screaming and rushed to her aid. {Id.) As a result of the fall, Santiago injured her knee, back, hip and head. {Id. at 126.)
Thereafter, Santiago contacted VIHA and reported the incident to Mr. Gerard, the emergency manager on duty. {Id. at 164, 66.) Later that day Santiago also reported the incident to Pamela Samuel, one of the housing managers. {Id. at 115-16, 164.) Consequently, on October 23, 2001, Norman Stanley (“Stanley”) was dispatched to Santiago’s residence to investigate the sewage problem. {Id. at 116.) Stanley arrived at Santiago’s residence with an-assistant. {Id. at 118.) Neither Stanley nor his *280assistant wore a mask, gloves or other protective clothing. (Id. at 122, 157, 173, 200-01.) On prior occasions when Stanley had been dispatched to Santiago’s residence, Santiago had observed Stanley using a “snake” tool to unclog blockages that had caused sewage to intrude into her residence. (Id. at 116.) However, on October 23, 2001, while standing in her kitchen with the door open, approximately three feet from Stanley and the main sewer line, Santiago observed Stanley using a different tool to clear the blockage in the sewer line. (Id. at 116, 120, 204.)
After greeting Santiago, but without prior explanation or warning to Santiago, Stanley approached the main sewer pipe, stood over it, and poured two scoops of a granular substance from a bucket into the main sewer pipe. (Id at 119.) As Stanley poured the second scoop into the sewer, Santiago read the words “Red Hot Solvent” on the bucket’s label. (Id. at 144.) In her deposition, Santiago described what occurred after Stanley started pouring the liquid into the main sewer pipe:
So I look and I smell this bad odor. So I tell him, you know, this thing smell bad. To my knowledge, he never did that. When he continue pouring, I tell him this smell bad.
He told me to close the door, but by the time I start to feel this thing in my body starting to itch, burn, I couldn’t breathe. I close my door. He tell me close my door. I run quickly close my windows. I was gasping for breath. And as I was coming out, I started to throw up, I started to vomit.
(J.A. Vol. I at 116-17.) Santiago hastily exited her residence through the front door where her son came to her aid and comforted her. (Id. at 123.) Santiago’s son hurriedly transported her to a doctor’s office for medical treatment. (Id. at 117, 183.)
Upon Santiago’s arrival at the office of Dr. Wilbert Williams (id. at 125), Dr. Williams performed a medical examination, which revealed that Santiago had sustained chemical bums inside her throat. (Id. at 208.) Dr. Williams also wrapped Santiago’s ankle and prescribed medication for her. (Id. at 125.) Essentially, Santiago sustained chemical burns and other physical discomfort as a result of her exposure to the chemical agent used by Stanley earlier that day. She continues to experience pain, periodic rashes, headaches, blurred vision, dry mouth, difficulty sleeping and other ailments, all of which Santiago attributes to her exposure to the *281Red Hot Solvent chemical. (Id. at 134-35, 142.) Additionally, Santiago sought medical treatment from Dr. Marlon Williams and at least five other doctors for various ailments purportedly caused by her exposure to the chemical agent used by Stanley. (Id. at 130, 137.)
On August 22,2002, Santiago filed a three-count Complaint against the VIHA and Taylor Labs, Inc. in the Superior Court of the Virgin Islands. (Id. at 31; J.A. Vol. II at 659.) On June 10, 2003, VIHA filed a Motion for Leave to Serve Third-Party Complaint against BC Engineering Supplies, Inc. (“BC Supplies”). (J.A. Vol. II at 578-79.) On July 10, 2003, Santiago filed a four-count Second Amended Complaint naming the VIHA, A.B.C. Compounding Company, Inc. (“A.B.C. Compounding”) and BC Supplies as defendants. (J.A. Vol. II at 573.) On August 18, 2003, the trial court granted both the VIHA’s Motion for Leave to File a Third-Party Complaint against BC Supplies and Santiago’s Motion to Amend her Complaint to add BC Supplies as a defendant.
VIHA invoices state that ABC Janitors of St. Croix (“ABC Janitors”) is the vendor of the Red Hot Solvent. (J.A. Vol. II at 566.) The VIHA’s Responses to Taylor Labs Interrogatories reveals, and Santiago admits, that on January 31, 2003 VIHA disclosed that ABC Janitors was the “distributor or seller” of Red Hot Solvent. (Id. at 535, 670; see also Br. of Appellant at 25.) On August 5, 2004, the VIHA filed a Motion for Leave to Serve Third-Party Complaint against ABC Janitors. (J.A. Vol. II at 556.) On August 12, 2004, the trial court granted VIHA’s Motion. (Id. at 555.) On August 19, 2004, VIHA filed its Third-Party Complaint against ABC Janitors. (J.A. Vol. I at 23.)
On August 23, 2004, after VIHA filed its Third-Party Complaint against ABC Janitors, Santiago filed a four-count Third Amended Complaint against defendants VIHA, A.B.C. Compounding, BC Supplies and ABC Janitors. (J.A. Vol. II at 543.) Count I of Santiago’s Third Amended Complaint alleges negligence; Count II alleges negligence and defective product, defective design and defective manufacturing; Count III alleges failure to warn and failure to give proper instructions in the use of Red Hot Solvent; and Count IV alleges reckless disregard of Santiago’s rights and interests. (Id. at 547-48.) In its Answer to Santiago’s Third-Party Complaint, ABC Janitors asserts, inter alia, that Santiago’s “claims are barred by the applicable statute of limitations.” (Id. at 539.)
On December 1, 2004, ABC Janitors filed a Motion to Dismiss Santiago’s Third-Amended Complaint, asserting that the two-year statute *282of limitations on Santiago’s claim had expired on October 24, 2003. (J.A. Vol. I at 22; J.A. Vol. II at 531.) Santiago filed her Opposition to ABC Janitors’ Motion to Dismiss on January 27, 2005, and on March 7, 2005, ABC Janitors filed its Reply to Santiago’s Opposition to Motion to Dismiss Plaintiff’s Third Amended Complaint. (J.A. Vol. II at 486.)
On September 7, 2005, A.B.C. Compounding moved for summary judgment. (J.A. Vol. II at 460.) On September 12, 2005, BC Supplies moved also for summary judgment. (J.A. Vol. I at 19.) On December 19, 2005, Santiago filed a Motion to Dismiss BC Supplies as a defendant, on the basis that she had erroneously identified BC Supplies as a distributor of Red Hot Solvent. (J.A. Vol. I at 426.) On December 23, 2005, the trial court granted Santiago’s Motion and dismissed BC Supplies from the case. (Id. at 424.) On October 4, 2007, ABC Janitors filed a Motion to Join A.B.C. Compounding’s Motion for Summary Judgment. (Id. at 13.)
On October 17, 2007, a hearing was held on all outstanding motions. (J.A. Vol. I at 13, 80-109.) On November 3, 2007, the trial court issued a Memorandum Opinion and Order on pending motions that the trial court considered at the October 17, 2007 hearing. (J.A. at 70-79.) First, the trial court granted in part and denied in part VIHA’s Motion for Partial Summary Judgment on the issue of whether Santiago’s recovery is limited to fifty thousand dollars pursuant to title 29, section 87 of the Virgin Islands Code. The trial court granted the Motion for Partial Summary Judgment with respect to Santiago’s slip and fall claim, but denied the Motion with respect to Santiago’s claim for injuries resulting from inhaling the Red Hot Solvent fumes. Next, the trial court denied without prejudice ABC Janitors’ Motion to Dismiss and Motion for Rule 60(b) Relief. The trial court noted that both Motions requested the same relief which was dismissal of Santiago’s claims against ABC Janitors based on the expiration of the statute of limitations. The trial court concluded that the discovery rule was inapplicable to the underlying facts; therefore, the statute of limitations began to run on October 23, 2001, the date of Santiago’s injury. Consequently, the statute of limitations expired two years thereafter on October 23, 2003, which was approximately ten months before Santiago filed her Third Amended Complaint against the defendants, including a claim against ABC Janitors for the first time. (J.A. at 75.) A.B.C. Compounding, Inc. filed a Motion for Summary Judgment which the trial court granted on the basis that Santiago’s common law *283causes of action against A.B.C. Compounding, Inc. are preempted by federal law. (Id.)
On January 18, 2008, ABC Janitors filed its Opposition to Plaintiff’s Motion for Rule 54(b) Certification. (J.A. Yol. I at 62-68.) On March 13, 2008, ABC Janitors filed a Renewed Motion and Memorandum of Law in Support of Dismissal on Statute of Limitations Grounds. (Id. at 51-59.) The March 5, 2008 Affidavit of Judith Hinkel (“Hinkel”), ABC Janitors’ Corporate Secretary and Treasurer, was filed in support of ABC Janitors’ Reply to the Opposition to its Renewed Motion to Dismiss. Hinkel’s Affidavit discloses three pertinent facts. First, it informs that the first notice ABC Janitors received of Santiago’s lawsuit occurred on August 26, 2004, when ABC janitors was served with the Third Amended Complaint. (J.A. at 49.) Second, the Hinkel Affidavit informs that ABC Janitors is not connected with BC Supplies. (Id.) Third, the Hinkel Affidavit further informs that ABC Janitors is not connected with nor a part of BC Supplies for the following reasons: the two entities do not share any common officers, any common directors nor any common employees; the two entities do not share any common business space, any common addresses nor any common telephone numbers; and the two entities are separate and distinct entities. (Id. at 49-50.) On April 1, 2008, Santiago filed an opposition to ABC Janitors’ Renewed Motion to Dismiss. Importantly, the record before us fails to disclose any affidavit, answers to interrogatories, depositions or sworn statements contradicting Hinkel’s affidavit.
On June 11, 2008, the trial court entered an order, pursuant to Federal Rule of Civil Procedure 54(b), denying Santiago’s Motion for Certification filed against defendant A.B.C. Compounding, Inc. (Id. at 36-37.) The same day the trial court entered an Order granting ABC Janitors’ Renewed Motion to Dismiss and denying Santiago’s Motion for Sanctions as moot. (Id. at 40.) Importantly, in this Order the trial court noted the following:
There are no allegations in the Third Party Complaint that would support a finding of relation back. There is no evidence in the record before this [c]ourt that ABC Janitors received notice of pendency of this action within the period of time required by Federal Rule of Civil Procedure 15(c)(1)(C). Thus, dismissal is appropriate.
*284{Id. at 39) (footnote omitted). On November 13,2008, the trial court entered an Order addressing ABC Janitors’ Motion for Summary Judgment filed against VIHA and its Renewed Motion to Deem Conceded its Motion for Summary Judgment. The Order also addresses Santiago’s Motion for Sanctions for Failure to Mediate filed against ABC Janitors. {Id. at 33-34.) The trial court granted ABC Janitors ’ Motion for Summary Judgment and denied the second and third Motions. {Id. at 34.)
On October 2, 2009, Santiago and VIHA entered into a joint settlement agreement and stipulation to dismiss with prejudice all claims between them. The Joint Stipulation was filed with the trial court on December 23, 2009. {Id. at 8.) On January 12, 2010, the trial court entered an Order approving the Joint Stipulation of Dismissal With Prejudice between Santiago and the VIHA. {Id. at 5.) On January 21,2010, Santiago filed her timely appeal from the trial court’s order granting summary judgment in favor of A.B.C. Compounding and the trial court’s order dismissing Santiago’s claim against ABC Janitors. {Id. at 7.)
11. JURISDICTION AND STANDARD OF REVIEW
This Court has jurisdiction “over all appeals arising from final judgments, final decrees or final orders of the Superior Court[.]” 4 V.I.C. § 32(a). On January 12, 2010, the Superior Court issued an Order dismissing this case with prejudice, which is a final order within the meaning of title 4, section 32(a) of the Virgin Islands Code that confers jurisdiction upon this Court to hear the appeal. See V.I. Gov’t Hosps. & Health Facilities Corp. v. Gov’t of the V.I., 50 V.I. 276, 279 (V.I. 2008) (“A final judgment, decision, or order is one that ends the litigation on the merits. . .”) (internal quotation marks omitted).
The trial court’s grant of summary judgment is reviewed de novo. Milanese v. Rust-Oleum Corp., 244 F.3d 104, 109 (2d Cir. 2001). All facts and inferences are viewed in the light most favorable to the non-moving party. DuPont v. United States, 508 F.3d 126, 132 (3d Cir. 2007). Summary judgment will be upheld “only if the admissible evidence establishes that ‘there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.’ ” Milanese, 244 F.3d at 109 (quoting Fed. R. Civ. P. 56(c)).
III. ISSUES
In her Notice of Appeal, Santiago asserts error with respect to several . decisions and orders of the trial court:
*285• The denial of all pending discovery motions on October 31, 2007;
• The Order of October 31, 2007 granting A.B.C. Compounding’s Motion for Summary Judgment;
• The Order of June 10, 2008 refusing to certify that Order for appeal;
• The Order of June 10,2008 granting ABC Janitors of St. Croix Inc.’s Motion to Dismiss;
• The October 31, 2007 ruling on summary judgment motions when Defendants refused to respond to discovery requests.
(Notice of Appeal at 2; J.A. at 2.) However, in her appellate brief Santiago raises and addresses only two issues; namely:
A. Whether the Federal Hazardous Substances Act[, 15 U.S.C. § 1261 et seq.] (“FHSA”) preempts Santiago’s claims against Appellee A.B.C. Compounding; and
B. Whether the applicable statute of limitations bars Santiago’s claims against ABC Janitors.
Therefore, I will only examine the two issues that Santiago argues in her brief; the issues she raised but did not argue are deemed to have been waived. See United States v. Hoffecker, 530 F.3d 137, 162 (3d Cir. 2008) and Browne v. People of the Virgin Islands, 55 V.I. 931, 933 (VI. 2011).
IV. DISCUSSION
A. The Federal Hazardous Substances Act Preempts Some, But Not All of Santiago’s Claims Against A.B.C. Compounding Company Inc.
In Count II of the Third Amended Complaint, Santiago makes the following allegations:
Count II
27. Plaintiff repeats and realleges each and every allegation contained in paragraphs 1 through 24 above and incorporates same as if more fully set out herein.
28. The Defendant^] A.B.C. Compounding Company, was negligent in failing to adequately train or instruct the users of “Red Hot Sewer Solvent” on its proper application and use.
*28629. The Defendant^] A.B.C. Compounding Company, was negligent in failing to adequately mark and identify on its container the proper use of the Red Hot Sewer Solvent.
30. The Defendant^] A.B.C. Compounding Company, was negligent in failing to adequately mark and identify on its container the measures that should be taken to protect the public and occupants of residences where it is used of the dangers from the use of the “Red Hot Sewer Solvent.”
31. The Red Hot Sewer Solvent was so toxic and so dangerous as to constitute a defective product.
32. The product was defectively designed or manufactured.
33. As a result of the negligent acts and omissions Plaintiff has been damaged as alleged herein.
(Third Amended Compl. 4-5; J.A. Vol. II at 546-47.) On appeal, Santiago argues that the trial court erred in granting A.B.C. Compounding’s Motion for Summary Judgment because there are genuine issues of material fact concerning the classification of Red Hot Solvent as a household product. Specifically, Santiago argues that “the trial court erred as a matter of law when it characterized the [Red Hot Solvent] as a ‘misbranded hazardous substance’ ” and thereby concluding that Santiago’s common law negligence claims were preempted by the “FHSA.” (Br. of Appellant 13.) In Count II Santiago asserts a number of tort claims against Appellee A.B.C. Compounding based on the alleged negligent training and instruction of its personnel, the alleged inadequate labeling of the product, and the alleged defective design and manufacture of the product. A.B.C. Compounding asserts that all of Santiago’s claims against A.B.C. Compounding are preempted by the FHSA. (Br. of Appellee A.B.C. Compounding 10.) Additionally, for the first time on appeal, Appellee A.B.C. Compounding claims that Santiago lacks standing to assert her claim against it because her “only claim [is] that she was an innocent bystander[,]... not a user, nor a purchaser of the product.” (Br. of Appellee A.B.C. Compounding 3.)
Because I conclude that the FHSA has not preempted all of Santiago’s claims in the Third Amended Complaint, I would reverse the trial court’s order granting summary judgment to A.B.C. Compounding.
*2871. Red Hot Sewer Solvent is a Hazardous Substance Within the Scope of the Federal Hazardous Substances Act
In granting Appellee A.B.C. Compounding’s Motion for Summary Judgment, the trial court found that “a state law claim against a manufacturer is preempted if the product is a ‘misbranded hazardous substance’ under [Title 15,] § 1261(p) [of the United States Code,] to the extent that § 1261 (p) is supplemented by regulations promulgated by the Consumer Product Safety Commission under the authority of § 1262(b).” (J.A. Vol. I at 77.) A.B.C. Compounding argues that Red Hot Solvent is a hazardous substance within the meaning of the FHSA, while Santiago vociferously argues that it is not. The classification of Red Hot Solvent as a hazardous product regulated by the FHSA is relevant to my determination of whether Santiago’s claims against A.B.C. Compou'nding are preempted by the FHSA. Therefore, I will address this preliminary issue prior to considering Santiago’s other argument on appeal.
The FHSA defines a “hazardous substance” as:
Any substance or mixture of substances which (i) is toxic, (ii) is corrosive, (iii) is an irritant, (iv) is a strong sensitizer, (v) is flammable or combustible, or (vi) generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children.
15 U.S.C. § 1261(f)(1)(A) (emphasis added). It is indisputable that Red Hot Solvent is toxic, corrosive, an irritant, and is likely to cause substantial personal injury in its reasonably foreseeable use. This description is confirmed by the irrefutable facts regarding what occurred and the resulting personal injuries suffered by Santiago when Stanley poured the Red Hot Solvent into the sewer. (J.A. Vol. I at 116-17). Therefore, Red Hot Solvent is a hazardous substance that is subject to FHSA labeling requirements.
The FHSA regulates all labeling requirements of hazardous substances that come within the meaning of Title 15, section 1261(f)(1)(A). In order to conform to FHSA requirements, hazardous substances must bear a label:
(1) which states conspicuously (A) the name and place of business of the manufacturer, packer, distributor or seller; (B) the common or *288usual name of the chemical name (if there is no common or usual name) of the hazardous substance or of each component which contributes substantially to its hazard, unless the Commission by regulation permits or requires the use of a recognized generic name; (C) the signal word “DANGER” on substances which are extremely flammable, corrosive, or highly toxic; (D) the signal word “WARNING” or “CAUTION” on all other hazardous substances; (E) an affirmative statement of the principal hazard or hazards, such as “Flammable,” “Combustible,” “Vapor Harmful,” “Causes Bums,” “Absorbed Through Skin,” or similar wording descriptive of the hazard; (F) precautionary measures describing the action to be followed or avoided, except when modified by regulation of the Commission pursuant to section 1262 of this title; (G) instruction, when necessary or appropriate, for first-aid treatment; (H) the word “poison” for any hazardous substance which is defined as “highly toxic” by subsection (h) of this section; (I) instructions for handling and storage of packages which require special care in handling or storage; and (J) the statement (i) “Keep out of the reach of children” or its practical equivalent, or, (ii) if the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard, and
(2) on which any statements required under subparagraph (1) of this paragraph are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.
15 U.S.C. § 1261(p)(l)-(2). Because Red Hot Solvent is a hazardous substance, its label must meet the requirements of Title 15, section 1261(p)(l)-(2) of the FHSA.
Hazardous substances further run the risk of being deemed “misbranded hazardous substances” under the FHSA. The FHSA defines a “misbranded hazardous substance” as:
a hazardous substance (including a toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted) in*289tended, or packaged in a form suitable, for use in the household or by children, if the packaging or labeling of such substance is in violation of an applicable regulation issued pursuant to section 1472 or 1473 of this title or if such substance, except as otherwise provided by or pursuant to section 1262 of this title, [otherwise] fails to bear a [conforming] label —
15 U.S.C. § 1261(p) (emphasis added). The regulations at 16 C.F.R. § 1500.3(c)(10) supplement the meaning of “[h]azardous substances intended, or packaged in a form suitable, for use in the household” as follows:
(i) Hazardous substances intended, or packaged in a form suitable, for use in the household means any hazardous substance, whether or not packaged, that under any customary or reasonably foreseeable condition of purchase, storage, or use may be brought into or around a house, apartment, or other place where people dwell, or in or around any related building or shed including, but not limited to, a garage, carport, bam, or storage shed. The term includes articles, such as polishes or cleaners, designed primarily for professional use but which are available in retail stores, such as hobby shops, for nonprofessional use.... Size of unit or container is not the only index of whether the article is suitable for use in or around the household; the test shall be whether under any reasonably foreseeable condition of purchase, storage, or use the article may be found in or around a dwelling.
16 C.F.R. § 1500.3(c)(10) (emphasis added). Red Hot Solvent is a chemical that is manufactured for professional use in unclogging sewers. Stanley used the Red Hot Solvent to unclog the main sewer line that was situated approximately three feet from Santiago’s kitchen door. Sewers are an integral part of one type of waste management system that removes sewage from homes and deposits it at treatment facilities. It is reasonably foreseeable that a chemical manufactured to unclog sewers would be used in or around a home, dwelling or residence. Here, the Red Hot Solvent was used near Santiago’s residence, and from the trial record, it appears that this chemical is used often by VIHAto treat sewage problems near homes, residences and dwellings. Therefore, if Red Hot Sewer Solvent bore a deficient label, as a matter of law, it would be a misbranded hazardous substance.
Because I conclude that the trial court did not err in finding that Red Hot Solvent is subject to the FHSA’s cautionary labeling requirements, I *290must next determine to what extent Santiago’s claims are viable when compared to those FHSA labeling requirements. (J.A. at 78.) See Hawkins v. Leslie’s Pool Mart, Inc., 184 F.3d 244, 247 (3d Cir. 1999) (reviewing court “must nonetheless identify the domain expressly preempted.”) (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 484, 116 S. Ct. 2240, 135 L. Ed. 2d 700 (1996)).
2. There is No Private Cause of Action under the FHSA; However, Santiago May Assert Common Law Tort Claims that Allege Violations of the FHSA
The FHSA was first enacted in 1960 to impose “nationally uniform requirements for adequate cautionary labeling of packages of hazardous substances which are sold in interstate commerce and are intended or suitable for household use.” Milanese, 244 F.3d at 109. Six years later, Congress considered amendments to the FHSA to address the complications that may arise from having the individual states regulate the labeling of certain hazardous substances. Pennsylvania General Ins. Co. v. Landis, 96 F. Supp. 2d 408, 414 (D.N.J. 2000). Recognizing the difficulty inherent in having fifty potentially different labeling requirements for one hazardous substance, Congress recommended “a limited preemption amendment which would encourage and permit states to adopt requirements identical with the federal requirements for substances subject to the Federal Act, and to enforce them to complement Federal enforcement.” Id. (internal citations omitted). This fact, however, does not alter the origin of the FHSA as an Act developed to protect the public from hazardous substances.
To reiterate, in Count II of her Third Amended Complaint Santiago alleges the following:
27. Plaintiff repeats and realleges each and every allegation contained in paragraphs 1 through 24 above and incorporates same as if more fully set out herein.
28. The Defendant^] A.B.C. Compounding Company, was negligent in failing to adequately train or instruct the users of “Red Hot Sewer Solvent” on its proper application and use.
29. The Defendant^] A.B.C. Compounding Company, was negligent in failing to adequately mark and identify on its container the proper use of the Red Hot Sewer Solvent.
*29130. The Defendant^] A.B.C. Compounding Company, was negligent in failing to adequately mark and identify on its container the measures that should be taken to protect the public and occupants of residences where it is used of the dangers from the use of the “Red Hot Sewer Solvent.”
31. The Red Hot Sewer Solvent was so toxic and so dangerous as to constitute a defective product.
32. The product was defectively designed or manufactured.
33. As a result of the negligent acts and omissions Plaintiff has been damaged as alleged herein.
(Third Amended Compl. 4-5; J.A. Vol. II at 546-47.) Title 15, section 1261(n) of the United States Code defines “label” as “a display of written, printed, or graphic matter upon the immediate container of any substance or . . . directly upon the article involved . . . .” 15 U.S.C. § 1261(n). The purpose of such label is to communicate to users of the product the information mandated by the FHSA labeling regime. Although paragraph twenty-eight of the Complaint uses the words “train or instruct” and paragraphs twenty-nine and thirty use the words “mark and identify,” I conclude that those words, within the context of section 1261(n) of the FHSA, allege defective labeling claims.
Santiago alleges the existence of a genuine issue of material fact concerning several aspects of the Red Hot label. Santiago challenges the visibility of the word “danger” and whether all possible hazards of Red Hot Solvent, including the danger posed by the traveling of its fumes, were communicated on its label. The FHSA requires that “the signal word ‘DANGER’ [be written] on substances which are extremely flammable, corrosive, or highly toxic[.]” 15 U.S.C. § 1261(p)(l). It also requires that “an affirmative statement of the principal hazard or hazards, such as ‘Flammable,’ ‘Combustible,’ ‘Vapor Harmful,’ ‘Causes Burns,’ ‘Absorbed Through Skin,’ or similar wording descriptive of the hazard” be stated on the label. Id. Furthermore, the FHSA requires such warnings to be “located prominently!,] • • • in the English language in conspicuous and legible type . . . .” Id. at § 1261 (p)(2). The record on appeal contains a two-page document titled “Technical Information” that appears to have been printed from Taylor Labs’ website. (J.A. at 442.) However, the actual label from the Red Hot Solvent was not included in the record on appeal. Nonetheless, after examining the allegations, I conclude that *292Santiago’s claims concerning the warning of hazards and prominence of the warning appear to be that the label failed to comply with the FHSA.
Next, Santiago challenges the adequacy of the precautionary measures described on the label, stating that the label lacked any warning that all doors, windows and other open cavities of dwellings should be closed prior to Red Hot Solvent’s use. The FHSA requires that the label contain “precautionary measures describing the action to be followed or avoided, except when modified by regulation of the Commission pursuant to section 1262 of this title[.]” Id. at § 1261(p)(l). Again, Santiago asserts a claim that the Red Hot Solvent label failed to comply with the FHSA. Additionally, Santiago objected to the lack of drawings depicting the safety equipment that should be worn when using Red Hot Solvent. In paragraphs twenty-eight, twenty-nine and thirty of Count II of the Third Amended Complaint, Santiago challenges the efficacy of the training, instructing, marking and identifying regarding the dangers of the Red Hot Solvent. Therefore, those claims are preempted by the FHSA to the extent that Santiago has alleged claims that exceed or otherwise differ from the FHSA requirements.
The FHSA specifically addresses state labeling requirements and other prohibited activities concerning hazardous substances. The FHSA prohibits states and their political subdivisions from regulating labeling requirements of hazardous substances in any manner that is not substantially similar to the FHSA labeling requirements. The “preemption provision” of the FHSA reads as follows:
Except as provided in paragraphs (2) and (3), if a hazardous substance or its packaging is subject to a cautionary labeling requirement. . . designed to protect against a risk of illness or injury associated with the substance, no State or political subdivision of a State may establish or continue in effect a cautionary labeling requirement applicable to such substance or packaging and designed to protect against the same risk of illness or injury unless such cautionary labeling requirement is identical to the labeling requirement under section 2(p) or 3(b) [subsec. (p) of this section or section 1262(b) of this title].
Act of Nov. 3,1966, Pub. L. 89-756, § 4(a), 80 Stat. 1303, renumbered and amended, Act of Nov. 6, 1969, Pub. L. 94-284, § 17(a), 90 State. 510, reprinted at 15 U.S.C. § 1261 Note (b)(1)(A) (“Effect upon Federal and State *293Law”) (emphasis added). Stated succinctly, “[t]he FHSApreempts any state cause of action that would impose a labeling requirement ‘different from the requirements in the FHSA or the regulations promulgated thereunder.’ ” Mwesigwa v. DAP, Inc., 631 F.3d 884, 887 (8th Cir. 2011). Therefore, Santiago’s claims against A.B.C. Compounding are prohibited to the extent that she relies upon or advocates for labeling requirements different from those contained in the FHSA. The trial court correctly concluded that the FHSA lacks a private remedy (J.A. at 76); however, this is not determinative as to whether a cause of action can be maintained based on FHSA violations.
First, whether a federal statute provides a private cause of action must be determined on a case by case basis using the standards set forth by the United States Supreme Court in Cort v. Ash, 422 U.S. 66, 95 S. Ct. 2080, 45 L. Ed. 2d 26 (1975), and as redefined by Touche Ross & Co. v. Redington, 442 U.S. 560, 99 S. Ct. 2479, 61 L. Ed. 2d 82 (1979) and Thompson v. Thompson, 484 U.S. 174, 108 S. Ct. 513, 98 L. Ed. 2d 512 (1988). The factors that determine whether a private cause of action exists under federal law that does not expressly provide for one initially were: 1) whether the plaintiff is one of the class for whose benefit the statute was enacted, 2) whether there is legislative intent to provide a private remedy, 3) whether it is consistent with the legislative scheme to imply a private remedy, and 4) whether the cause of action is one that is traditionally relegated to state law in an area that is basically of concern to the states. Cort v. Ash, 422 U.S. at 78. Eventually, the U.S. Supreme Court reconstrued these principles, and made legislative intent the sole determinative factor. Touche Ross & Co., 442 U.S. at 568, 575-76; see also Thompson, 484 U.S. at 189 (Scalia, J., commenting in concurring with the judgment that “we effectively overruled the Cort v. Ash analysis in Touche Ross & Co. ... , and Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 18, 100 S. Ct. 242, 62 L. Ed. 2d 146 (1979), converting one of its four factors (congressional intent) into the determinative factor, with the other three merely indicative of its presence or absence”) (emphasis added).
The majority of courts that have considered the issue of whether there exists a private cause of action under the FHSA have consistently found that there is no private cause of action, after analyzing the federal statute against the principles established by the U.S. Supreme Court. This issue has been addressed predominantly at the District Court level. The first federal appellate court to have addressed this matter was the Second *294Circuit Court of Appeals in Riegel Textile Corp. v. Celanese Corp., 649 F.2d 894 (2d Cir. 1981). After applying the Cort principles, the Riegel court found that the FHSA did not imply a private cause of action. 649 F.2d at 903. In rejecting the plaintiff’s contention that there is a private cause of action under the FHSA the Second Circuit held that “implying a private right of action under section 1263 [of the FHSA] would be inconsistent with the statutory scheme[.]” Id. at 902.
Although the Riegel court rejected a private right of action under the FHSA by utilizing a Cort analysis which has since been refined by the U.S. Supreme Court, subsequent federal cases have also rejected a private cause of action under the refined Cort principles.
The United States Court of Appeals for the Fifth Circuit has concluded that a private cause of action is lacking under the FHSA. The Fifth Circuit opined that “the FHSA does not create a private cause of action. Rather, the FHSA vests the CPSC with the authority to enforce federal labeling requirements.” IQ Prods. Co. v. Pennzoil Prods. Co., 305 F.3d 368, 374 (5th Cir. 2002).
A number of federal district courts have aligned with the holdings of the Riegel and IQ Products courts in concluding that there is no private cause of action under the FHSA. See Christenson v. St. Mary’s Hosp., 835 F. Supp. 498, 501 (D. Minn. 1993); Robinson v. Rooto Corp., 617 F. Supp. 2d 748, 751 (W.D. Tenn. 2008); Greenawalt v. Philip Rosenau Co., 471 F. Supp. 2d 531, 534 (E.D. Pa. 2007); Gibson v. Wal-Mart Stores, Inc., 189 F. Supp. 2d 443, 449 (W.D. Va. 2002) (“This court finds the reasoning of the Second Circuit persuasive and hereby adopts the holdings of that court. The FHSA provides for no private right of action[.]”); Pennsylvania Gen. Ins. Co. v. Landis, 96 F. Supp. 2d 408, 414 (D.N.J. 2000) (stating that “[although the question of whether a private right of action exists under the FHSA is one of first impression in this district, other courts considering the issue have held that the FHSA does not provide a private judicial remedy to a party injured by the introduction of a misbranded hazardous substance into the stream of commerce”).
The great weight of the authority on this matter leads me to conclude that there is no private cause of action under the FHSA. However, there is some persuasive authority that suggests that a state based tort action may lie for failure to comply with the labeling requirements of the FHSA. For instance, after recapitulating the holding in Riegel, the Second Circuit held that “[although there is no federal private right of action under the *295FHSA, a state negligence claim lies for failure to comply with the federal, FHSA-mandated labeling requirements.” Milanese, 244 F.3d at 110. Similarly, the Fourth Circuit has opined that although the FHSA does not have a private right of action, “in an area of limited Congressional preemption such as the FHSA, a common law tort action based upon failure to warn may only be brought for noncompliance with existing federal labeling requirements.” Moss v. Parks Corp., 985 F.2d 736, 740 (4th Cir. 1993). Most recently, the Eighth Circuit has opined that a plaintiff may bring a state-based failure to warn claim based on the theory that a product failed to comply with the FHSA, so long as the theory does not include warning requirements not prescribed by the FHSA. Mwesigwa, 637 F.3d at 887.
Importantly, the United States Third Circuit Court of Appeals (“Third Circuit”) appears to approve of the conclusion that a state negligence action can be brought by a plaintiff for failure to comply with the FHSA. The federal district court in Landis held that while the FHSA does not provide a party with a private right of action, “a state common law claim based on a failure to properly label under the FHSA is not automatically preempted by the Act.” The Third Circuit affirmed this holding without opinion. See Landis, 96 F. Supp. 2d at 414-15, aff’d, 248 F.3d 1131 (3d Cir. 2000) (Table, No. 00-1731). This provides a strong indication that the Third Circuit is inclined to agree with the majority of courts on this issue.
I further find compelling the holdings of these cases that a state tort claim like negligence may exist only for violation of the FHSA, considering the U.S. Supreme Court’s holding that a private cause of action can be maintained pursuant to federal legislation that does not provide for a private remedy where state law provides a remedy for violation of the federal legislation. See Bates v. Dow Agrosciences, LLC, 544 u.S. 431, 442, 125 S. Ct. 1788, 161 L. Ed. 2d 687 (2005) (“Nothing in the text of [the Federal Insecticide, Fungicide, and Rodenticide Act] FIFRA would prevent a [s]tate from making the violation of a federal labeling or packaging requirement a state offense, thereby imposing its own sanctions on pesticide manufacturers who violate federal law.”).1
*296A most recent U.S. Supreme Court decision further buttresses my conclusion that the FHSA affords a state tort right of action. In Williamson v. Mazda Motor of America, Inc., 131 S. Ct. 1131, 1139-40, 179 L. Ed. 2d 75 (2011), the U.S. Supreme Court opined that a state common law tort action was not preempted by federal regulation, where the state action did not stand as an obstacle to a significant objective of the federal regulation. Accordingly, Santiago cannot maintain a private cause of action for violation of the provisions of the FHSA. However, to the extent that Santiago asserts a local or common law tort cause of action that provides a remedy, such as negligence or failure to warn, Santiago may assert such claims for violation of the FHSA.
If A.B.C. Compounding violated the FHSA, and Santiago was tortuously injured because of these violations, Santiago may seek redress for her injuries. Count II of Santiago’s Third Amended Complaint asserts common law tort claims for negligence, defective design, and manufacture of Red Hot Solvent, among other claims. Santiago, consistent with the historical purpose of the FHSA, has alleged state law claims of common law torts that would entitle her to a remedy for violation of the FHSA. This finding is buttressed by the pronouncements of the Restatement of Torts, which provides:
Noncompliance and Compliance with Product Safety Statutes or Regulations
In connection with liability for defective design or inadequate instructions or warnings:
(a) a product’s noncompliance with an applicable product safety statute or administrative regulation renders the product defective with respect to the risks sought to be reduced by the statute or regulation; and
(b) a product’s compliance with an applicable product safety statute or administrative regulation is properly considered in determining *297whether the product is defective with respect to the risks sought to be reduced by the statute or regulation, but such compliance does not preclude as a matter of law a finding of product defect.
Restatement (Third) of Torts: Products Liability § 4.
Accordingly, I conclude that the FHSA does not create a private federal cause of action for the violation of its provisions. However, Santiago may assert state based tort claims resulting from violations of the labeling requirements of the FHSA. Specifically, Santiago will have a cause of action if she can demonstrate a causal relationship between A.B.C. Compounding’s alleged negligent failure to comply with the FSHA and her injuries. The trial court would, however, exceed its jurisdiction to hear any claims against A.B.C. Compounding that are in conflict with the FHSA requirements, or any claims of a private right of action resulting directly from failure to comply with the FHSA.
In her Third Amended Complaint, Santiago alleges three claims of negligence and two claims of defective product against A.B.C. Compounding. Virgin Islands common law allows for tort actions on these allegations.2 See Restatement (Second) of Torts §281 (Statements of the Elements of a Cause of Action for Negligence) and § 398 (chattel made under dangerous plan or design). See also Restatement (Third) of Torts: Products Liability § 1 (Liability of Commercial Seller or Distributor for Harm Caused by Defective Products) and § 4 (Noncompliance and Compliance with Product Safety Statutes and Regulations). Accordingly, Santiago’s allegations are claims where remedies exist under local common law tort actions, and thus Santiago may assert them.
B. Santiago’s Claims Against ABC Janitors are Barred by the Two-Year Statute of Limitations
Santiago argues that the trial court erred in granting ABC Janitors’ Motion to Dismiss on the basis that the two-year statute of limitations *298imposed by 5 V.I.C. § 31(5)(A) had expired. Specifically, Santiago alleges that her claim against ABC Janitors was not barred by the statute of limitations because the “discovery rule” is applicable to her case; therefore, the commencement date for the statute of limitations was delayed. (Br. of Appellant 24.) For the reasons explicated below, I disagree.
1. The Discovery Rule does not Toll the Onset of the Statute of Limitations on Santiago’s Claim against ABC Janitors Because Santiago Possessed Knowledge of All Relevant Facts about her Injuries on the Date that She Was Exposed to the Red Hot Solvent
Claims accrue for statute of limitations purposes under 5 V.I.C. § 31(5)(A) on the date of the event or accident causing the harm, but it has long been recognized that this normal principle is not applicable if “the injury or its cause is not immediately evident to the victim.” Joseph v. Hess Oil, 867 F.2d 179, 182 (3d Cir. 1989) (citing cases discussing the “discovery rule” applicable in such unusual circumstances). Santiago relies on the discovery rule applied by the District Court’s decision In re Tutu Wells Contamination Litigation, 909 F. Supp. 980 (D.V.I. 1995), to support the contention that her claim against ABC Janitors is not barred by the statute of limitations.
Santiago’s argument fails because the rule of law in In re Tutu Wells is inapplicable to the facts in this case. Considering the circumstances surrounding the kinds of injuries in that case, the District Court in In re Tutu Wells adroitly carved out a narrow exception to the discovery rule applicable to environmental contamination cases. Icl. at 986. The special exception carved out by In re Tutu Wells is inapplicable to personal injury litigation as in this case. (See J.A. at 74.)
Furthermore, the present case is not one of those exceptional cases where the injury or its cause was not immediately known to the victim, as is required for application of the “discovery rule” to the statute of limitations. Moreover, even if this Court were to apply the discovery rule analysis, it would not extend Santiago’s time to sue beyond the two year statute of limitations by even a single day, because she was immediately aware of both her injuries and the cause of her injuries on October 23, 2001.
Essentially, the discovery rule operates to delay the time when the statute of limitations on a plaintiff’s claim begins to accrue. “Under the *299rule, the statute of limitations will start to run at the time that two conditions are satisfied: (1) when the plaintiff knew or should have known that he suffered harm and (2) when the plaintiff knew or should have known the cause of his injury.” Tutu Wells, 909 F. Supp. at 985 (emphasis in original omitted); see also Miller v. Fortis Benefits Ins. Co., 475 F.3d 516, 520 (3d Cir. 2007) (“Under this rule, a statute of limitations begins to run when a plaintiff discovers or should have discovered the injury that forms the basis of his claim.”) and S.E.C. v. Gabelli, 653 F.3d 49, 59 (2d Cir. 2011) (“Under the discovery rule, the statute of limitations for a particular claim does not accrue until that claim is discovered, or could have been discovered with reasonable diligence, by the plaintiff”). Santiago’s statement informs that she knew she was injured immediately after Stanley began to pour the Red Hot Solvent into the main sewer line outside her home. Santiago’s ordeal supports this conclusion because she immediately began to experience the harm arising from injuries for which she sought exigent medical treatment from a doctor on the same day of the incident and the same day that those injuries occurred. Subsequently, she was treated by several doctors for her medical conditions and injuries allegedly caused by Stanley using the Red Hot Solvent in proximity to her home.
Santiago misconstrues the second prong of the discovery rule, arguing that “the statute of limitations began to accrue on January 31, 2003, the date Santiago learned that the actions of ABC Janitors could have caused her injuries[.]” (Br. of Appellant 25.) The second prong of the discovery rule provides that the statute of limitations shall begin to run when the injured party “knew or should have known the cause of her injury.” Tutu Wells, 909 F. Supp. at 985. Therefore, in this case, the statute of limitations began to run on October 23, 2001 when Santiago knew or should have known that the cause of her injury was the Red Hot Solvent.
The following facts demonstrate why the deferred accrual principles of the discovery rule do not result in any extension of time in Santiago’s circumstances. Santiago knew that the Red Hot Solvent was the cause of her injuries because she observed Stanley pour the chemical into the main sewer line outside her door and immediately thereafter sustained her injuries. The same day, Santiago visited Dr. Williams’ office and informed him as to what had transpired. Upon her visit, Dr. Williams treated Santiago for chemical bums. Additionally, during her deposition testimony Santiago stated the following: “when [Stanley] was pouring, he *300poured it the second time, and I smelt [sic] it. I took a look, I saw it said Red Hot Solvent, what ever [sic] it was.” {Icl. at 144-45.) Elsewhere in her deposition testimony, Santiago stated that she immediately “smell [ed a] bad odor when Stanley began to pour the Red Hot Sewer Solvent into the main sewer pipe outside her home.” (J.A. at 116.) Also, Santiago stated that Stanley told her to close the door to her home, but that she had already began to itch, burn and experience difficulty breathing. {Id.) Santiago hurriedly exited her residence through the front door where she regurgitated. {Id.) Moreover, Santiago admits that on January 31, 2003, nearly ten months prior to the two-year anniversary of her accident, YIHA disclosed in its January 30, 2003 response to discovery requests from Taylor Labs Inc., that ABC Janitors was the distributor or seller of Red Hot Solvent.
Contrary to Santiago’s assertion, and regardless of the fact that this case does not concern environmental contamination, the discovery rule as articulated in Tutu Wells does not delay the onset of the statute of limitations in this case. The facts enumerated in Santiago’s complaint unequivocally reveal that the discovery rule is inapplicable to Santiago’s case because Santiago knew that she was injured, and she knew the cause of her injuries as of October 23, 2001.
Lastly, the day of the above occurrence was the day the statute of limitations began to run. Therefore, Santiago’s argument that the statute of limitations is tolled according to the legal principles enunciated in Tutu Wells is meritless as applied under these particular facts.
It is Santiago’s duty and obligation to discover the identity of all parties responsible for the design, development, supply and use of Red Hot Solvent, as she deemed pertinent to the causes of action she wished to file.
2. The Relation Back Doctrine Does Not Toll the Onset of the Statute of Limitations
Santiago argues that her Complaint against ABC Janitors was timely filed because it relates back to the Complaint she previously filed against BC Supplies. (Br. of Appellant 24.) Santiago further argues that she was deprived of the opportunity to determine, through discovery, whether ABC Janitors had knowledge of her Complaint within the time permitted for the filing of the original Complaint. (Br. of Appellant 27.) Therefore, Santiago urges this Court to vacate the trial court’s findings of fact and remand this case with a directive to the trial court to allow her to conduct *301discovery, concerning whether ABC Janitors had the requisite notice for the relation back doctrine to toll the onset of the statute of limitations.
Relation back is governed by Rule 15 of the Federal Rules of Civil Procedure. Rule 15 provides, in pertinent part:3
(c) RELATION BACK OF AMENDMENTS
(1) When an Amendment Relates Back. An amendment to a pleading relates back to the date of the original pleading when:
(A) the law that provides the applicable statute of limitations allows relation back;
(B) the amendment asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out — or attempted to be set out — in the original pleading; or
(C) the amendment changes the party or the naming of the party against whom a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided by Rule 4(m) for serving the summons and complaint, the party to be brought in by amendment:
(i) received such notice of the action that it will not be prejudiced in defending on the merits; and
(ii) knew or should have known that the action would have been brought against it, but for a mistake concerning the proper party’s identity.
Fed. R. Civ. P. 15(c)(1) (emphasis in original). Santiago alleges that, based on Rule 15(c)( 1 )(C), the statute of limitations for her complaint against ABC Janitors relates back to her complaint against BC Engineering. Concerning service of the summons, Rule 4(m) of the Federal Rules of Civil Procedure provides in pertinent part:
(m) TIME LIMIT FOR SERVICE. If a defendant is not served within 120 days after the complaint is filed, the court — on motion or on its *302own after notice to the plaintiff — must dismiss the action without prejudice against that defendant or order that service be made within a specified time. But if the plaintiff shows good cause for the failure, the court must extend the time for service for an appropriate period.
Fed. R. Civ. R 4(m). However, in order for Santiago’s Third Amended Complaint against ABC Janitors to relate back to her original complaint against BC Engineering, Santiago must prove that within 120 days after the original complaint was filed that ABC Janitors received sufficient notice of the filing of the complaint so that it would not be prejudiced in defending the merits of the lawsuit, and that ABC Janitors knew or should have known that but for Santiago’s mistake concerning ABC Janitor’s identity, it would be named as a defendant.
Both prongs of Rule 15(c)(1)(C) must be satisfied in order for a complaint to relate back. Because the parties dispute only the second prong, which is whether ABC Janitors had the requisite knowledge within the Rule 4(m) period, I will address the second prong first. The Supreme Court of the United States has held that “relation back under Rule 15(c)(1)(C) depends on what the party to be added knew or should have known, not on the amending party’s knowledge or its timeliness in seeking to amend the pleading.” Krupski v. Costa Crociere S.P.A., 560 U.S. _, _, 130 S. Ct. 2485, 2490, 177 L. Ed. 2d 48 (2010). Santiago bases her relation back argument on the claim that “[i]t is reasonable to assume that ABC Janitors and VIHA have a close business relationship and that the VIHA notified ABC Janitors of the institution of this action.” (Br. of Appellant 26.) Therefore, Santiago deduces that the trial court abused its discretion when it granted summary judgment in favor of ABC Janitors without affording her time to conduct discovery on the issue of whether ABC Janitors had notice of the filing of her lawsuit. {Id. at 27.) In response, ABC Janitors asserts that Santiago has not proven that ABC Janitors received either actual or constructive notice of the lawsuit within the Rule 4(m) time period and further emphasized that it did not have such knowledge within the Rule 4(m) period. {See Br. of Appellee at 20-26.)
In Krupski, plaintiff Wanda Krupski tripped on board a cruise ship and fractured her femur. The carrier and operator of the ship was Costa Crociere, while Costa Cruise Lines was its “North American sales and marketing agent.” Krupski, 130 S. Ct. at 2490-91. The plaintiff filed suit *303against Costa Cruise Lines in the District Court for the Southern District of Florida. Following the expiration of the statute of limitations period, Costa Cruise Lines informed the plaintiff that Costa Cruise Lines was not the proper defendant and that Costa Crociere was the carrier and operator. Id. The District Court of Florida allowed the plaintiff to amend her complaint and serve Costa Crociere. However, Costa Crociere argued that the filing of the amended complaint was time barred because it did not relate back under Fed. R. Civ. P. Rule 15(c). The reasoning of the District Court of Florida was summarized by the United States Supreme Court:
Because Costa Cruise informed Krupski that Costa Crociere was the proper defendant in its answer, corporate disclosure statement, and motion for summary judgment, and yet Krupski delayed for months in moving to amend and then in filing an amended complaint, the court concluded that Krupski knew of the proper defendant and made no mistake.
Id. at 2492. The Eleventh Circuit affirmed. In pertinent part, the Eleventh Circuit concluded that Krupski chose to sue Costa Cruise Lines rather than Costa Crociere because her passenger ticket “clearly identified Costa Crociere as the carrier, the court stated Krupski either knew or should have known of Costa Corciere’s identity as a potential party.” Id. In reversing, the Supreme Court of the United States first clarified that the proper question under Rule 15(c)( 1 )(C)(ii) is “whether [the defendant named in the amended complaint] knew or should have known that it would have been named as a defendant but for an error.” Id. at 2493.
In determining whether Costa Crociere knew or should have known that it would be named as a defendant in the original complaint, the Supreme Court of the United States considered a variety of factors. The factors considered include: (1) that the defendant in the original complaint and the defendant named in the amended complaint were represented by the same attorney; (2) the trial court’s uncontested finding that the defendant named in the amended complaint had constructive notice of the complaint within the period specified by Rule 4(m); (3) the clarity of the complaint, which indicated that the plaintiff intended to sue the company that bore certain specified responsibilities; (4) the misunderstanding, concerning the identity of the proper defendant, that was apparent on the face of the complaint; (5) the information on her ticket communicated to the plaintiff which would be relevant in determining the identity of the *304proper party to name as a defendant in a lawsuit; (6) the strategy that plaintiff may have been pursuing by suing the defendant named in the original complaint; (7) that the entities were related and had similar names; (8) the contribution to passenger confusion concerning the' identity of the proper party to be named as a defendant; and (9) the awareness of the defendant named in the amended complaint concerning the confusion between its name and that of the defendant named in the original complaint, as evidenced by a prior court ruling in an unrelated case on the same Rule 15(c)(l)(C)(ii) issue. Id. at 2491, 2497-98. Finally, in rendering its decision, the United States Supreme Court in Krupski enunciated the rule that “[w]hen the original complaint and the plaintiff’s conduct compel the conclusion that the failure to name the prospective defendant in the original complaint was the result of a fully informed decision as opposed to a mistake concerning the proper defendant’s identity, the requirements of Rule 15(c)(l)(C)(ii) are not met.” Id. at 2496.
In applying the Krupski factors to this case, I would conclude that the trial court did not abuse its discretion in finding that the Third Amended Complaint filed against ABC Janitors does not relate back to the Original Complaint filed against BC Supplies. First, BC Supplies and ABC Janitors are not represented by the same counsel. Second, it is important to note that the Krupski Court declined to state whether the requisite notice for relation back under Rule 15(c)(1) must be actual or constructive, and I do not make that determination today. It is sufficient to conclude the following: The record on appeal lacks any indication that ABC Janitors had actual or constructive notice of Santiago’s lawsuit. Santiago asserts nothing more than a bald assertion that it is reasonable to conclude that ABC Janitors, one of the myriad of suppliers and distributors of the VIHA, a local governmental agency, had received notice of her lawsuit. ABC Janitors stridently and vehemently objects to any allegation that it had constructive notice and argues that it in fact did not have actual or constructive notice of Santiago’s lawsuit prior to August 2004. Third, the allegations contained in Count II of Santiago’s Second and Third Amended Complaints were not contained in Santiago’s original complaint. The Second and Third Amended Complaints clearly indicate that Santiago intended to sue the entity that distributed the “dangerous” or “dangerous and defective” product and the entity that “failed to properly warn of the dangerous condition” and failed “to give proper instructions as to its use.” Fourth, the record does not reveal any *305apparent misunderstanding concerning the identity of the proper defendant. Santiago originally named BC Supplies as the VIHA’s supplier and distributor of the Red Hot Solvent. There was no apparent confusion as to whether BC Supplies or ABC Janitors was the proper defendant. Obviously, Santiago was not diligent in ascertaining the identity of VIHA’s supplier and distributor for Red Hot Solvent, which was not due to any confusion between the identities of BC Supplies and ABC Janitors. Importantly, BC Supplies and ABC Janitors do not have similar names, do not have similar addresses, do not have the same officers or the same employees. In VIHA’s January 31, 2003 Responses to Interrogatories, ABC Janitors was the only entity named as the supplier or distributor of Red Hot Solvent. Fifth, on January 31, 2003, accurate information was communicated to Santiago by the VIHA, concerning the proper identity of its supplier and distributor for the Red Hot Solvent, which information Santiago’s counsel chose to ignore. Sixth, I can conceive of no legal strategy that Santiago was pursuing by naming a party that she would later dismiss because it was not the VIHA’s distributor of Red Hot Solvent. Moreover, an affidavit by ABC Janitors’ corporate secretary, Judith Hinkle, reveals that there is no relationship between BC Supplies and ABC Janitors. (J.A. at 49-50.) Furthermore, Santiago had the opportunity to conduct additional discovery concerning the relationship between ABC Janitors and BC Supplies. The trial court had granted Santiago an additional fifteen days beyond the close of discovery to supplement her opposition to ABC Janitors’ Motion for Summary Judgment. Seventh, Santiago does allege that ABC Janitors refused to participate in discovery. However, the record fails to reveal and Santiago does not allege that ABC Janitors, or any other party, caused or contributed to confusion concerning the identity of the proper party or defendant. Importantly, Santiago admits that the VIHA disclosed ABC Janitors as its supplier of the Red Hot Solvent on January 31, 2003, which was before the expiration of the statute of limitations. Eighth, the record on appeal reveals no reason why ABC Janitors was or should have been aware that it should have been named in Santiago’s original Complaint rather than BC Supplies. Therefore, in applying the Krupski factors to this case, I conclude that the trial court did not abuse its discretion in finding that Santiago’s Third Amended Complaint against ABC Janitors did not relate back to her original complaint.
*306V. CONCLUSION
The trial court’s dismissal of the claims asserted by Santiago in the Third Amended Complaint, which involves common law torts, should be reversed and the case remanded for further proceedings consistent with this opinion. The discovery rule does not operate to delay the onset of the statute of limitations because Santiago knew of her injuries the same day she was injured. Santiago has failed to demonstrate that her complaint against ABC Janitors relates back to her complaint against BC Supplies because she has failed to submit evidence to substantiate her allegation that ABC Janitors had knowledge that it was an intended party to this lawsuit within the time provided by Rule 4(m) or within the two year statute of limitations for tort actions.
Brady, Designated. Justice,
concurring. In the underlying case to this appeal, the Plaintiff settled her claims with the undisputed tortfeasor, the Virgin Islands Housing Authority (VIHA), whose employee used the Red Hot Solvent which caused proven injuries to the Appellant. As made clear in the majority opinion by Chief Justice Hodge, the two issues presented by the Appeal were two orders by the Trial Court relating to the remaining Defendants: the first granting ABC Janitor’s motion to dismiss the complaint and the second granting ABC Compounding’s motion for summary judgment. I concur with the majority opinion’s resolution on both of the issues raised on appeal, specifically by affirming the order granting dismissal of ABC Janitors and reversing the Superior Court’s grant of ABC Compounding’s motion for summary judgment and remanding it to the Superior Court for further action. I write separately to highlight a portion of the majority opinion, set out at footnote 11, which I believe is a critical, and incredibly helpful, part of the burgeoning jurisprudence of the Supreme Court.
At footnote 11 on page 275, the majority opinion states:
Superior Court Rule 7 provides that ‘[t]he practice and procedure in the Superior Court shall be governed by the Rules of the Superior Court and, to the extent not inconsistent therewith, by ... the Federal Rules of Civil Procedure.’ Super. Ct. R. 7. This Court has held, however, that, when a Superior Court rule governs the same subject matter as a federal rule, the federal rule cannot apply to Superior Court proceedings pursuant to Superior Court Rule 7 when application of the federal rule would render the Superior Court rule “wholly superflu*307ous.” See Corraspe v. People, 53 V.I. 470, 482-83 (V.I. 2010). Accordingly, pursuant to this Court’s decision in Corraspe, Superior Court Rule 8, and not Federal Rule of Civil Procedure 15, should govern amendments to complaints, even if Superior Court Rule 8 provides a less comprehensive framework than Federal Rule of Civil Procedure 15. However, since Superior Court Rule 8 does not address the standard for the relation back of amendments, we may consider the doctrines developed under the federal rule in determining this issue.
Footnote 11, Maj. Op. at 275.
This short but explicit discourse regarding the treatment of the Federal Rules of Civil Procedure and the Rules of the Superior Court are of particular importance to the Judges and Magistrates of the Superior Court. I interpret it as investing the Superior Court of the Virgin Islands with greater latitude when confronted by a choice of which of the two sets of rules — federal or territorial — to apply to any case which requires the court to use one or the other based on the facts and issues of the case. I am pleased, indeed honored, to concur in this well-crafted precedent which will certainly be of great value to both the Bench and the Bar of this Territory.

 Although there are no specific Virgin Islands regulations pertaining to negligence based tort claims, the American Law Institute’s Restatement of the Law is the applicable authority in accordance with 1 V.I.C. § 4, which states that:
The rules of the common law, as expressed in the restatements of the law approved by the American Law Institute, and to the extent not so expressed, as generally understood and applied in the United States, shall be the rules of decision in the courts of the Virgin Islands in cases to which they apply, in the absence of local laws to the contrary.


 This federal court rule is applicable to the Virgin Islands Superior Court by virtue of Super. Ct. R. 7 which states that: “[t]he practice and procedure in the Superior Court shall be governed by the Rules of the Superior Court and, to the extent not inconsistent therewith, the Federal Rules of Criminal Procedure and the Federal Rules of Evidence.” As there are no Superior Court Rule applicable to the amendment of pleadings, FED. R. Civ. P. 15 governs.